Citation Nr: 1433199	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for the residuals of alcoholism, to include as secondary to a psychiatric disability.


REPRESENTATION

The Veteran is represented by:  Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to March 1981.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

These matters have been before the Board on several occasions, most recently in October 2013.  On each occasion, the Board determined that additional development of the Veteran's claims was required.  After the Agency of Original Jurisdiction (AOJ) issued a February 2014 supplemental statement of the case, the Veteran's claims were returned to the Board for further appellate review.

The evidence of record demonstrated that the Veteran has not experienced alcoholism since shortly after a 1995 motor vehicle accident.  Indeed, the current evidence of record consistently characterizes the Veteran's alcoholism as being in long-term remission.  Thus, the relevant evidence of record does not include a current diagnosis of alcoholism.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  However, interpreting the Veteran's claim broadly, the Board has re-captioned the Veteran's claim as entitlement to service connection for residuals of alcoholism, and it will be addressed as such herein.


REMAND

In the October 2013 remand, the Board instructed the AOJ to re-adjudicate the Veteran's claims after all of the requested development had been accomplished.  If any benefit remained denied, the Board directed the AOJ to issue to the Veteran and his representative a supplemental statement of the case.  In February 2014, the AOJ issued a supplemental statement of the case to the Veteran at his address of record.  The supplemental statement of the case was returned to the AOJ with a postal stamp indicating that the forwarding service for the Veteran's mail had expired.  Presence of this stamp indicates that the Veteran's mailing address has changed.  There was no indication that the AOJ subsequently attempted to verify the Veteran's mailing address.  Further, there was no indication that the AOJ issued another supplemental statement of the case to the Veteran.  Thus, it appears as though the Veteran never received a supplemental statement of the case after the October 2013 remand.  As such, the Board finds that the AOJ did not comply with the October 2013 remand directives and, thus, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran is responsible to keep VA informed of his current address, and to report any change of address in a timely manner.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find [him]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Additionally, in the October 2013 remand, the Board directed the AOJ to obtain an opinion from a VA examiner.  Specifically, the Board asked that a VA examiner address whether any currently diagnosed psychiatric disability was etiologically related to the Veteran's active duty, to include each of the Veteran's verified duty assignments.

While the Veteran's claims were in remand status, the AOJ obtained an opinion from a VA examiner in November 2013.  As a result of this examination, the examiner opined, in pertinent part, as follows:

[The Veteran's] original and continuing contention has been that his being stationed on Diego Garcia -- a lonely, isolated island in the Indian Ocean where the only thing to do was drink alcohol -- caused his alcoholism.  His alcoholism, which continued after his return to the US, and his discharge from the service -- resulted in 2 [convictions of driving under the influence] the second of which caused the death of an individual in the other car, and [the Veteran's] two year incarceration.

As correctly determined by the VA examiner, the Veteran's service personnel records demonstrated that he was stationed on the island of Diego Garcia.  However, these records also demonstrated that the Veteran was stationed at an airbase in Guantanamo Bay, Cuba, as well in Meridian and Gulfport, Mississippi.  During the pendency of this appeal, namely an August 2009 RO hearing, the Veteran asserted that his depression began when he arrived in Cuba.  Further, on several occasions throughout the appeal, the Veteran also asserted that his depression worsened when he was transferred to Mississippi.  The examiner did not address or reference any of the Veteran's duty stations other than the island of Diego Garcia.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

Further, the Veteran consistently reports that he abused alcohol during his active duty service, in part, because he says it was military culture at the time and there was little else to do at his duty assignments.  The Veteran also stated that he abused alcohol in order to cope with the rigors associated with his duty, including the remoteness of his duty assignments and resulting feelings of isolation, depression, and anxiety.  In the November 2013 opinion, the examiner acknowledges the Veteran's statements concerning his in-service alcohol abuse.  However, the examiner does not address whether the Veteran's in-service abuse of alcohol was a coping mechanism for a psychiatric disability (or prodromal symptoms thereof) caused by the rigors of his duties and/or the remoteness of his duty assignments.  The examiner determined that there were "no indications" of psychiatric or psychological problems in service, citing to the Veteran's performance evaluations.  However, the examiner did not reconcile the "no indication" finding with the Veteran's lay reports of in-service feelings of isolation, depression, and anxiety.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

For the reasons discuss above, the Board finds that the November 2013 VA examiner's opinion is not adequate for purposes of adjudicating the Veteran's claim.  As such, the Board finds that a remand is required in order to obtain a supplemental opinion from the November 2013 VA examiner.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is remanded for the following action:

1.  The AOJ must undertake efforts to verify the Veteran's current mailing address.  All efforts to verify the Veteran's current mailing address must be documented in the claims file.

2.  The AOJ must then forward the Veteran's claims file to the November 2013 VA examiner.  If the November 2013 examiner is not available, the claims file must be forwarded to an appropriate substitute.  After a review of the entire evidence of record, the examiner must provide an opinion as to whether any current psychiatric disability was incurred in or due to the Veteran's active duty.  In so doing, the examiner must consider and specifically discuss the following:

 (a) In addition to the island of Diego Garcia, the Veteran has verified service in Guantanamo Bay, Cuba, and Meridian and Gulfport, Mississippi. The Veteran claims that his depression initially onset upon his arrival in Cuba and worsened in subsequent duty assignments.

(b) The Veteran acknowledges that he did not receive in-service psychiatric treatment.  However, he claims that he experienced in-service feelings of isolation, depression, and anxiety.

(c) The Veteran claims that he began abusing alcohol during his active duty, in part, in order to cope with the rigors of his duty and the remoteness of his duty assignments and the associated feelings of isolation, depression, and anxiety.

If the examiner determines that a psychiatric disability is etiologically related to the Veteran's active duty, the examiner must also provide an opinion as to whether the Veteran experiences any residual disability associated with his alcoholism (that has been remission since approximately 1995).  If so, the examiner must then opine as to whether the Veteran's residuals of alcoholism were caused or aggravated by the service-connected psychiatric disability.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

